UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1286


JOHN D. MANLEY; KAREN MANLEY,

                 Plaintiffs - Appellants,

            v.

WENDY'S   INTERNATIONAL,   INC.;       FIRST      SUN    MANAGEMENT
CORPORATION, d/b/a Wendys,

                 Defendants – Appellees,

JOHN DOE,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:10-cv-00154-D)


Submitted:   August 24, 2012                 Decided:   October 12, 2012


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Kirby, LAW OFFICES OF JOHN M. KIRBY, Raleigh, North
Carolina, for Appellants.    Regan S. Toups, CRANFILL SUMNER &
HARTZOG, LLP, Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Manley       appeals     the        district    court’s      grant    of

summary judgment in favor of Wendy’s International, Inc. and

First Sun Management Corporation, d/b/a Wendy’s, (collectively

Defendants) with respect to his claims under North Carolina law

for     breach     of    implied        warranty          of      merchantability         and

negligence.        Karen    Manley,        wife    of     John    Manley,      appeals   the

district     court’s       grant      of    summary        judgment       in     favor    of

Defendants with respect to her claim under North Carolina law

for loss of consortium.               Having carefully reviewed the briefs,

the record, and the relevant law, we affirm on the reasoning of

the     district    court,       as    stated       in      its     February      2,     2012

order.     Manley v. Wendy’s Int’l, Inc., 849 F. Supp. 2d 594

(E.D.N.C. 2012).

            We dispense with oral argument because the facts and

legal    contentions       are   adequately         presented       in   the     materials

before    the    court   and     argument         would    not     aid   the    decisional

process.



                                                                                  AFFIRMED




                                           - 2 -